


110 HR 510 IH: To terminate the Internal Revenue Code of

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 510
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mr. Goodlatte (for
			 himself, Mr. Peterson of Minnesota,
			 Mr. King of Iowa,
			 Mr. Mica, Mr. Putnam, Mr.
			 Poe, Mr. Goode,
			 Mr. McIntyre,
			 Mr. Sensenbrenner,
			 Mr. Jones of North Carolina,
			 Mr. Inglis of South Carolina,
			 Mr. Manzullo,
			 Mr. Graves,
			 Mr. Franks of Arizona,
			 Mr. Miller of Florida,
			 Mr. Hensarling,
			 Mr. Bartlett of Maryland,
			 Mr. McCotter,
			 Mr. Culberson,
			 Mrs. Drake,
			 Mrs. Jo Ann Davis of Virginia,
			 Mrs. Myrick,
			 Mr. Barrett of South Carolina,
			 Mr. Hastings of Washington,
			 Mr. Feeney,
			 Mr. Buyer,
			 Mr. Carter,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Conaway,
			 Mr. Garrett of New Jersey,
			 Mr. Wicker,
			 Mr. Pence,
			 Mr. Linder,
			 Mr. Kuhl of New York,
			 Ms. Foxx, Mr. Flake, Mr.
			 Everett, Mrs. Cubin,
			 Mr. Bonner,
			 Mr. Baker,
			 Mr. Aderholt,
			 Mr. Bishop of Utah,
			 Mr. Brady of Texas,
			 Mr. Camp of Michigan,
			 Mrs. Capito,
			 Mr. Akin, Mr. Lucas, Mr.
			 McKeon, Mrs. McMorris
			 Rodgers, Mr. Shadegg,
			 Mr. Shimkus,
			 Mr. Wamp, Mr. Bilbray, Mr.
			 Blunt, Mr. Boozman,
			 Mr. Crenshaw,
			 Mr. Doolittle,
			 Mr. Forbes,
			 Mr. Gingrey,
			 Mr. Hastert,
			 Mr. Hayes,
			 Mr. Kline of Minnesota,
			 Mr. Peterson of Pennsylvania,
			 Mr. Smith of Texas,
			 Mr. Stearns,
			 Mr. Souder, and
			 Mr. Price of Georgia) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To terminate the Internal Revenue Code of
		  1986.
	
	
		1.Short titleThis Act may be cited as the Tax Code
			 Termination Act.
		2.Termination of
			 Internal Revenue Code of 1986
			(a)In
			 GeneralNo tax shall be imposed by the Internal Revenue Code of
			 1986—
				(1)for any taxable
			 year beginning after December 31, 2010; and
				(2)in the case of any
			 tax not imposed on the basis of a taxable year, on any taxable event or for any
			 period after December 31, 2010.
				(b)ExceptionSubsection
			 (a) shall not apply to taxes imposed by—
				(1)chapter 2 of such
			 Code (relating to tax on self-employment income);
				(2)chapter 21 of such
			 Code (relating to Federal Insurance
			 Contributions Act); and
				(3)chapter 22 of such
			 Code (relating to Railroad Retirement Tax
			 Act).
				3.New Federal tax
			 system
			(a)StructureThe
			 Congress hereby declares that any new Federal tax system should be a simple and
			 fair system that—
				(1)applies a low rate
			 to all Americans;
				(2)provides tax
			 relief for working Americans;
				(3)protects the
			 rights of taxpayers and reduces tax collection abuses;
				(4)eliminates the
			 bias against savings and investment;
				(5)promotes economic
			 growth and job creation; and
				(6)does not penalize
			 marriage or families.
				(b)Timing of
			 ImplementationIn order to ensure an easy transition and
			 effective implementation, the Congress hereby declares that any new Federal tax
			 system should be approved by Congress in its final form no later than July 4,
			 2010.
			
